DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1 and 19 where the claimed subject matter as a whole was found to be allowable as the prior art search did not result in any art which read upon the claimed subject matter.  Regarding claim 1 where applicants claims, “A vehicle cleaning system comprising: a vehicle having a substantially flat cabin floor from which a plurality of seats of the vehicle extend, wherein the seats are movable relative to the cabin floor; a robotic cleaning device comprising wheels configured to propel the cleaning device along the cabin floor and selectively clean the cabin floor; and a controller configured to control the robotic cleaning device and controls movement of the seats relative to the cabin floor, wherein the controller is configured to coordinate movement of the seats and robotic cleaning device so as to move one or more of the seats to make an area of the cabin floor accessible to the robotic cleaning device and then move the robotic cleaning device so as to traverse said area.”  This as whole was not found to be read upon by any of the prior art which was found.  Regarding claim 19, “A method comprising: cleaning a cabin floor of a vehicle from which seats extend with a robotic cleaning device having wheels propelling the cleaning device along the cabin floor; and controlling movement of the seats and robotic cleaning device to move one or more of the seats to make an area of the cabin floor accessible to the robotic cleaning device and moving the robotic cleaning device so as to traverse the area.”  This claimed limitation as a whole was not found to be read upon by any of the prior art that was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666